Citation Nr: 1805789	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-06 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability. 

2. Entitlement to service connection for asthma.

3. Entitlement to service connection for sleep apnea. 

4. Entitlement to an effective date for the award of service connection prior to August 5, 2015 for tinnitus. 

5. Entitlement to an initial rating in excess of 10 percent for tinnitus.

6. Entitlement to an increased rating in excess of 40 percent for the Veteran's service-connected chronic low back pain with degenerative disc disease and hypertrophy. 



REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney-at-Law

ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1992 until December 1997. 

These matters come before the Board of Veterans' Appeals (Board) from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issue of an increased rating for chronic low back pain with degenerative disc disease and hypertrophy is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have bilateral ear hearing loss disability as defined by VA. 

2. Although the Veteran was treated for breathing troubles in service, the preponderance of the evidence is against a finding that he has a current asthma disability.

3. Sleep apnea did not have its onset in service and has been attributed to nonservice-connected asthma.

4. There was no formal claim, informal claim, or written intent to file a claim for service connection for tinnitus prior to August 5, 2015.

5. The service-connected tinnitus is assigned a 10 percent rating, the maximum schedular rating authorized under VA regulatory provisions.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017)

2. The criteria for service connection for an asthma disability have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. The criteria for service connection for sleep apnea have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4. The criteria for an effective date earlier than August 5, 2015 for a grant of service connection for tinnitus are not met. 38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2017).

5. There is no legal basis for the assignment of a disability rating higher than 10 percent for tinnitus. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2017); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist with the issues being decided in this decision. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). Layno v. Brown, 6 Vet. App. 465, 469 (1994). In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

IIa. Service Connection - Bilateral Hearing Loss Disability

The Veteran claims he has a current bilateral hearing loss disability due to noise exposure in service. 

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria. 38 C.F.R. § 3.385 (2017). For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent. Id. Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

After a thorough review of the evidence of record, the Board finds that the Veteran is not shown to have a hearing loss disability in either ear in accordance with the criteria described under 38 C.F.R. § 3.385 at any time during the pendency of the appeal. The Veteran's statements regarding his claimed hearing loss have been considered, see Layno, 6 Vet. App. 465; however, hearing loss must be diagnosed in accordance with VA criteria, which requires objective findings obtained through audiometric testing. See Jandreau, 492 F.3d at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Accordingly, on this record, the evidence weighs against the claim that the Veteran has a current bilateral hearing loss disability for VA compensation purposes. As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

IIb. Service-Connection - Asthma 

The Veteran claims entitlement to service connection for asthma due to breathing difficulties he experienced while in service. 

The Veteran has submitted a document entitled, "MEDICAL NEXUS OPINION," which was dated July 2017. The private physician wrote her name and address. She was asked if she was aware that the patient had served in the military, and she circled yes. Next on the document, it has "I have reviewed: (please check)" with the options of Service treatment records, Post-service treatment records or "Other."  She checked other and wrote something about an "account."  The Board believes that she was writing "p[atien]t account," as the "MEDICAL NEXUS OPINION" the Veteran submitted for sleep apnea (which is on the exact same form) is more legible, and the private physician wrote, "per pt account." It then asked for the "Current diagnosis," and she wrote asthma. The document then asks the examiner to check one of three options about whether the current diagnosis was a result of an event, disease, or injury incurred during active duty military service. She checked, the "Yes, it is more than likely (>50%)." This opinion was given after what appears to be a review of an abbreviated version of the Veteran's file. 

Prior to this opinion, the Veteran had no diagnosed current disability. In fact, at the Veteran's March 2013 examination, the examiner after a full physical examination including chest x-rays and review of the Veteran's file, found that the Veteran had no current respiratory disability. The examiner stated that occasionally needing medication did not mandate a diagnosis. 
The Board must weigh all the evidence in deciding a claim and based on the above, the Board finds the Veteran's private July 2017 medical opinion carries no probative value. Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). The private opinion provided no rationale for the diagnosis, or, as stated in Nieves-Rodriguez, provided only data and a conclusion. As the July 2017 medical opinion does not provide any support for the Board to consider, the Board finds it is insufficient to establish a current diagnosis of asthma. 

Instead, the Board accords more probative value to the March 2013 VA examiner's opinion that the Veteran does not have asthma, as this examiner thoroughly examined the Veteran, reviewed the record, to include the Veteran's service treatment records that showed complaints in service of difficulty breathing, had the Veteran undergo a chest x-ray and pulmonary function testing, and concluded that there was no current or historic diagnosis of asthma. Therefore, the Board finds that the preponderance of the evidence weighs against the Veteran having a current disability for asthma. 

As the evidence weighs against the finding of a current disability, there is no need to discuss the additional prongs for a direct service connection claim as the fundamental requirement of a current disability has not been met. 

For the reasons discussed above, the Board finds that the preponderance of the evidence is against the claim for service connection for asthma.  There is no reasonable doubt to be resolved, and the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

IIc. Service-Connection - Sleep Apnea

The Veteran claims his diagnosed sleep apnea had its onset in service.  He states that he snored loudly and that his roommates complained about it, and then his girlfriend, now wife, whom he began dating while in service, complained about his loud snoring during service.  He believes that the diagnosis he had in service where he reported shortness of breath was indicative of sleep apnea.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of service connection for sleep apnea. The reasons follow.

The Veteran has submitted a sleep study showing he was diagnosed with sleep apnea.  Thus, there is evidence of a current disability.  Where the Veteran's claim fails is an in-service disease or injury and evidence of a nexus between the current disability and service.  

As to in-service disease or injury, the Board does not find that the Veteran's allegations and his wife's allegation of his snoring and choking in his sleep to be credible. There are over 200 pages of service treatment records, where the Veteran was seen for multiple medical complaints during service, and at no time did he complain of snoring or choking in his sleep. His complaints of shortness of breath in service occurred at times when he was awake and exercising or while hot. This is documented in the service treatment records and by the Veteran himself. In a Report of Medical History that the Veteran completed in January 1997, he reported 16 medical complaints, which did not include daily fatigue, trouble sleeping, snoring, or choking. In fact, he denied any history of "Frequent trouble sleeping." For each of the 16 medical complaints, he wrote down notes, none of which showed symptoms of snoring, choking, difficulty sleeping, or chronic fatigue. The Board finds as fact that had the Veteran been experiencing the symptoms he now claims he experienced in service, it would have been documented in the service treatment records. The Veteran specifically denied trouble sleeping in January 1997.

The Board accords more probative value to the clinical findings in the service treatment records than the Veteran's and his wife's current allegations of snoring, choking, and being chronically fatigued in service, as the clinical findings were documented contemporaneously with the Veteran's service. 

Of record in the file are VA treatment records and private treatment records, dated as early as 1998 (the VA treatment records seem to start in 2002). The Veteran was treated for all sorts of medical symptoms, which did not include symptoms of snoring, choking during sleep, or chronic fatigue. In a 2011 "problem list" from VA, it does not include sleep apnea, snoring, choking, or chronic fatigue. Rather, it shows, dysuria, elevated creatinine, and chronic low back pain. Thus, approximately 13 years after service discharge, there is lack of evidence of complaints from the Veteran of snoring, choking, and chronic fatigue, which tends to show that sleep apnea did not have its onset in service.

The Veteran was first diagnosed with sleep apnea in 2012, which is approximately 14 years after service discharge. In the July 2017 private opinion submitted by the Veteran, the examiner attributed sleep apnea to the diagnosis of asthma. As discussed above, the Board has denied service connection for asthma, and thus, sleep apnea cannot be granted on a secondary basis. The Veteran has not provided evidence of a nexus between the post service diagnosis of sleep apnea and service. 

For the reasons discussed above, the Board finds that the preponderance of the evidence is against the claim for service connection for sleep apnea. There is no reasonable doubt to be resolved, and the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

III. Effective Date for Service Connection - Tinnitus 

The Veteran submitted a claim that his service connection for tinnitus should have an earlier effective date. 

The law regarding effective dates provides that, unless specifically provided otherwise, the effective date of an award based on a claim for compensation benefits shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C. § 5110(a). The effective date for the grant of service connection for a disease or injury is the day following separation from active duty or the date entitlement arose if a claim is received within one year after separation from service. 38 U.S.C. § 5110; 38 C.F.R. § 3.400.

It is unclear upon what basis the Veteran believes he is entitled to an earlier effective date. The Veteran's representative submitted a Notice of Disagreement following the grant of service connection for tinnitus and stated that the Veteran disagreed with the effective date of the award of compensation benefits for this disability. The Veteran's representative has waived a statement of the case as to this issue. See VA Form 21-4138, Statement in Support of Claim, received August 29, 2017.

Regardless, the Board has reviewed the evidence of record to see if the Veteran had expressed an intent to file a claim for service connection for tinnitus prior to August 5, 2015, and cannot find such intent. For example, the Veteran submitted an original claim for service connection in January 1998. When asked the nature of sickness, disease or injuries for which the claim was made, the Veteran listed "back condition" and "right shoulder." There was no mention of tinnitus. 

On August 5, 2015, the Veteran submitted a VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits. When asked to list the disabilities he was claiming, he wrote to "see attached." In the attached document, under a title he characterized as "New Claimed Disabilities," the Veteran included one for "tinnitus due to military noise exposure." The date this claim was received is well over one year after the Veteran's separation from service in December 1997. Additionally, the wording that the Veteran used on his August 5, 2015 application for benefits would indicate that this was the first time the Veteran was seeking this benefit, since he used the word "New Claimed Disabilities."  The preponderance of the evidence is against a finding that an earlier effective date for the award of service connection for tinnitus is warranted. 

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against an effective date earlier than August 5, 2015, for the award of service connection for tinnitus, and the claim is denied. 


IV. Increased rating - Tinnitus 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Tinnitus is evaluated under Diagnostic Code 6260, which provides a 10 percent disability rating for recurrent tinnitus. 38 C.F.R. § 4.87, Diagnostic Code 6260. Note (2) following Diagnostic Code 6260 further explains that the Board must assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  

The Veteran has already been assigned the maximum schedular (10 percent) rating allowed for tinnitus. As tinnitus has its own code, Diagnostic Code 6260, no rating by analogy under other codes is permissible; thus, a higher rating under another code provision is not warranted. Copeland v. McDonald, 27 Vet. App. 333, 338 (2015) (holding where there is a diagnostic code that addresses the particular service-connected disability, to evaluate that disability under another code would constitute impermissible rating by analogy). There is no legal basis for a schedular rating in excess of 10 percent for recurrent tinnitus due to acoustic trauma. Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied. 

Entitlement to service connection for asthma is denied. 

Entitlement to service connection for sleep apnea is denied.

Entitlement to an effective date prior to August 5, 2015 for the award of service connection for tinnitus is denied.

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure proper development regarding the Veteran's claim on appeal.

The Veteran and his representative claim that the Veteran's back disability has worsened since his last examination. The Veteran also claims that radiation of his back pain is extending into his lower extremities. After a review of the record, the Board finds that a significant period of time has passed since the Veteran's last VA examination in February 2011 and the findings in this examination report may no longer reflect an accurate and complete picture of the Veteran's service-connected disability. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should inform VA if there are outstanding relevant VA and/or private medical records that should be obtained in connection with his claim for an increased rating for chronic low back pain with degenerative disc disease and hypertrophy.

2. Schedule the Veteran for an appropriate VA examination, including any and all testing and imagery deemed necessary by the examiner, to provide a complete disability picture of the Veteran's service-connected chronic low back pain with degenerative disc disease and hypertrophy. The claims file must be made available to and be reviewed by the examiner. 

3. Following the above development, readjudicate the Veteran's claim on appeal. If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


